 


Exhibit 10.1












THE FINISH LINE, INC.
NON-QUALIFIED DEFERRED
COMPENSATION PLAN
2008





















--------------------------------------------------------------------------------




TABLE OF CONTENTS




Page
ARTICLE I PURPOSE
1
   
ARTICLE II DEFINITIONS
1
2.01
“Account”
1
2.02
“Affiliate”
1
2.03
“Beneficiary”
1
2.04
“Change in Control”
2
2.05
“Code”
4
2.06
“Committee”
4
2.07
“Company”
4
2.08
“Compensation”
4
2.09
“Compensation Deferral”
4
2.10
“Eligible Employee”
4
2.11
“Matching Contribution”
4
2.12
“Participant”
4
2.13
“Plan”
4
2.14
“Plan Year”
5
2.15
“Performance Bonus”
5
2.16
“Performance Bonus Deferral”
5
2.17
“Qualified Plan”
5
2.18
“Regulations”
5
2.19
“Separation from Service”
5
2.20
“Specified Employee”
5
   
ARTICLE III ELIGIBLE EMPLOYEE COMPENSATION DEFERRALS
6
3.01
Compensation Deferrals
6
3.02
Performance Bonus Deferrals
6
3.03
Coordination with Qualified Plan
7
3.04
Matching Contributions
7
   
ARTICLE IV EARNINGS
8
   
ARTICLE V VESTING
8
   
ARTICLE VI DISTRIBUTIONS
8
6.01
Distribution of Benefits
8
6.02
Death
10
6.03
Hardship Withdrawal
10
6.04
Valuation
10
6.05
Withholding
10
6.06
Deferred Commencement
10
6.07
Payment of Small Accounts
11
6.08
Distributions Upon Income Inclusion Under Section 409A of The Code
11
   





i

--------------------------------------------------------------------------------






ARTICLE VII MISCELLANEOUS
11
7.01
Limitation of Rights
11
7.02
Additional Restrictions
11
7.03
Claims Procedure
11
7.04
Indemnification
12
7.05
Assignment
12
7.06
Inability to Locate Recipient
12
7.07
Amendment and Termination
12
7.08
Applicable Law
13
7.09
No Funding
13
7.10
Trust
13



ii

--------------------------------------------------------------------------------




THE FINISH LINE, INC.
NON-QUALIFIED DEFERRED
COMPENSATION PLAN
(EFFECTIVE JANUARY 1, 2008)


ARTICLE I
PURPOSE

 
This Finish Line, Inc. Non-Qualified Deferred Compensation Plan (the “Plan”) is
designed to restore to selected employees of The Finish Line, Inc. (the
“Company”) and its affiliates certain benefits that cannot be provided under the
tax-qualified plans maintained by the Company and its affiliates.  This Plan is
adopted effective as of January 1, 2008.
 
This Plan is intended to comply with the provisions of Section 409A of the
Internal Revenue Code applicable to deferred compensation arrangements and shall
be administered and operated in conformity with those provisions and applicable
Treasury Regulations.
 
This Plan is intended to be a plan that is unfunded and maintained by The Finish
Line, Inc. primarily for the purpose of providing deferred compensation for a
select group of management or highly compensated employees within the meaning of
the Employee Retirement Income Security Act of 1974 (“ERISA”).
 
ARTICLE II
DEFINITIONS
 
In this Plan, the following terms have the meanings indicated below:
 
2.01           “Account”   means the account maintained under the Plan for each
Participant which is credited with amounts under Article III of the Plan and
adjusted periodically  for investment performance under Article IV of the Plan
and distributions or withdrawals in accordance with Article VII.  Each
Participant’s Account shall be divided into a series of Plan Year Subaccounts,
one for each Plan Year for which the Participant defers any Compensation under
the Plan.  To the extent it considers necessary or appropriate, the Committee or
its delegate may further divide each such Plan Year Subaccount into a series of
separate subaccounts so that each category of deferred Compensation may be
credited to its own separate subcategories within that particular Plan Year
Subaccount.
 
2.02           “Affiliate” means an entity required to be aggregated with the
Company under Section 414(b), (c) or (m) of the Code.
 
2.03           “Beneficiary”  means the person or persons, natural or otherwise,
designated in writing, to receive a Participant’s vested Account if the
Participant dies before distribution of the entire vested balance credited to
that Account.  A Participant may designate one or more primary Beneficiaries and
one or more secondary Beneficiaries.  A Participant’s Beneficiary designation
must be made in writing pursuant to such procedures as the Committee may
establish and
 


1

--------------------------------------------------------------------------------




delivered to the Committee before the Participant’s death.  The Participant may
revoke or change this designation at any time before his or her death by
following such procedures as the Committee may establish.  If the Committee has
not received a Participant’s Beneficiary designation before the Participant’s
death or if the Participant does not otherwise have an effective Beneficiary
designation on file when he or she dies, the vested balance of such
Participant’s Account will be distributed to his or her estate.
 
2.04           “Change in Control” shall mean any of the following:
 
 
(1)
a change in the ownership of the Company, which shall occur on the date that any
one person, or more than one person acting as a group, acquires ownership of
stock of the Company that, together with stock held by such person or group,
constitutes more than fifty percent (50%) of the total fair market value or
total voting power of the stock of the Company.  However, if any one person, or
more than one person acting as a group, is considered to own more than fifty
percent (50%) of the total fair market value or total voting power of the stock
of the Company, the acquisition of additional stock by the same person or
persons is not considered to cause a change in the ownership of the Company (or
to cause a change in the effective control of the Company (within the meaning of
subsection (2)).  An increase in the percentage of stock owned by any one
person, or persons acting as a group, as a result of a transaction in which the
Company acquires its stock in exchange for property will be treated as an
acquisition of stock for purposes of this subsection.  This subsection applies
only when there is a transfer of stock of the Company (or issuance of stock of
the Company) and stock in the Company remains outstanding after the transaction.

 
 
(2)
a change in the effective control of the Company, which shall occur only on
either of the following dates:

 
 
(i)
the date any one person, or more than one person acting as a group acquires (or
has acquired during the 12 month period ending on the date of the most recent
acquisition by such person or persons) ownership of stock of the Company
possessing thirty five percent (35%) or more of the total voting power of the
stock of the Company.

 
 
(ii)
the date a majority of members of the Company’s board of directors is replaced
during any 12 month period by directors whose appointment or election is not
endorsed by a majority of the members of the Company’s board of directors before
the date of the appointment or election; provided, however, that this provision
shall not apply if another corporation is a majority shareholder of the Company.

 


2

--------------------------------------------------------------------------------


 
 
 
 
If any one person, or more than one person acting as a group, is considered to
effectively control the Company, the acquisition of additional control of the
Company by the same person or persons is not considered to cause a change in the
effective control of the Company (or to cause a change in the ownership of the
Company within the meaning of subsection (1) of this section).

 
 
(3)
a change in the ownership of a substantial portion of the Company’s assets,
which shall occur on the date that any one person, or more than one person
acting as a group, acquires (or has acquired during the 12 month period ending
on the date of the most recent acquisition by such person or persons) assets
from the Company that have a total gross fair market value equal to or more than
forty percent (40%) of the total gross fair market value of all of the assets of
the Company immediately before such acquisition or acquisitions.  For this
purpose, gross fair market value means the value of the assets of the Company,
or the value of the assets being disposed of, determined without regard to any
liabilities associated with such assets.  No change in control event occurs
under this subsection (3) when there is a transfer to an entity that is
controlled by the shareholders of the Company immediately after the transfer.  A
transfer of assets by the Company is not treated as a change in the ownership of
such assets if the assets are transferred to –

 
 
(i)
a shareholder of the Company (immediately before the asset transfer) in exchange
for or with respect to its stock;

 
 
(ii)
an entity, 50 percent or more of the total value or voting power of which is
owned, directly or indirectly, by the Company.

 
 
(iii)
a person, or more than one person acting as a group, that owns, directly or
indirectly, 50 percent or more of the total value or voting power of all the
outstanding stock of the Company; or

 
 
(iv)
an entity, at least 50 percent of the total value or voting power of which is
owned, directly or indirectly, by a person described in paragraph (iii).

 
For purposes of this subsection (3) and except as otherwise provided in
paragraph (i) above, a person’s status is determined immediately after the
transfer of the assets.  For purposes of this section, persons will not be
considered to be acting as a group solely because they purchase or own stock of
the same corporation at the same time, or as a result of the same public
offering.  However, persons will be considered to be acting as a group if they
are owners of a corporation that enters into a merger, consolidation, purchase
or acquisition of stock, or similar business transaction with the Company.  If a
person, including an entity, owns stock in both corporations that enter into a
merger, consolidation, purchase
 


3

--------------------------------------------------------------------------------




or acquisition of stock, or similar transaction, such shareholder is considered
to be acting as a group with other shareholders only with respect to the
ownership in that corporation before the transaction giving rise to the change
and not with respect to the ownership interest in the other corporation.
 
2.05           “Code” means the Internal Revenue Code of 1986, as amended from
time to time.
 
2.06           “Committee” means the Compensation and Stock Option Committee of
the Company’s Board of Directors or a subcommittee of one or more members
thereof.  The Committee shall have full discretionary authority to administer
and interpret the Plan, to determine eligibility for Plan benefits, to select
employees for Plan participation, to determine the benefit entitlement of each
Participant and Beneficiary hereunder and to correct errors.  The Committee may
delegate one or more of its duties and responsibilities hereunder to an officer
of the Company and unless the Committee expressly provides to the contrary, any
such delegation will carry with it the Committee’s full discretionary authority
with respect to the delegated duties and responsibilities.  In no event,
however, shall the Committee delegate its authority to amend or terminate the
Plan pursuant to the provisions of Sections 7.02 and 7.07. Decisions of the
Committee or its delegate will be final and binding on all persons.
 
2.07           “Company” means The Finish Line, Inc., an Indiana corporation.
 
2.08           “Compensation” means compensation as defined in the Qualified
Plan, as constituted from time to time, other than Performance Bonuses and
without regard to the application of the limitation under Code Section
401(a)(17).
 
2.09           “Compensation Deferral” means an election by a Participant to
defer the receipt of Compensation in accordance with the requirements of Article
III of this Plan.
 
2.10           “Eligible Employee” means each management or highly compensated
employee of the Company or an Affiliate whose participation in the Plan is
authorized by the Committee.  Qualification as an Eligible Employee shall be on
a Plan Year by Plan Year basis, and an individual who qualifies as an Eligible
Employee for a particular Plan Year will automatically cease to be such an
Eligible Employee upon the earlier of (a) the beginning of any Plan Year in
which the individual ceases to meet any qualification requirements established
by the Committee or (b) the date the Plan is terminated.  In addition, the
Committee may, in its sole discretion, place further requirements and/or
limitations on an Eligible Employee’s participation in any portion of the Plan.
 
2.11           “Matching Contribution” means a matching contribution pursuant to
Section 3.04 of this Plan.
 
2.12           “Participant” means a current or former Eligible Employee for
whom an Account (including one or more Plan Year Subaccounts) is maintained.
 
2.13           “Plan” means The Finish Line, Inc. Non-Qualified Deferred
Compensation Plan, as amended from time to time.
 


4

--------------------------------------------------------------------------------


 
        2.14           “Plan Year” means the calendar year.
 
2.15           “Performance Bonus” means an amount awarded to an Eligible
Employee as “performance-based compensation,” as defined in
Section 409A(a)(4)(B)(iii) of the Code and the Regulations.
 
2.16           “Performance Bonus Deferral” means an election by a Participant
to defer the receipt of a Performance Bonus in accordance with the requirements
of Article III of this Plan.
 
2.17           “Qualified Plan” means The Finish Line Profit Sharing and 401(k)
Plan, as amended from time to time.
 
2.18           “Regulations” mean Treasury Regulations issued pursuant to the
Code.
 
2.19           “Separation from Service” means the termination of the
Participant’s employment with the Company and any Affiliate for reasons other
than death.  Whether a termination of employment takes place is determined based
on the facts and circumstances surrounding the termination of the Participant’s
employment.  A termination of employment will be considered to have occurred if
it is reasonably anticipated that:
 
(a)           the Participant will not perform any services for the Company
after termination of employment, or
 
(b)           the Participant will continue to provide services to the Company
at an annual rate that is less than fifty percent (50%) of the average of the
bona fide services rendered during the immediately preceding thirty-six (36)
months of employment.
 
2.20           “Specified Employee” means for each April 1 through March 31
period each individual identified by the Company as of the immediately preceding
December 31 as a “key employee,” as defined under Section 416(i) of the Code,
disregarding Section 416(i)(5) of the Code.
 




5

--------------------------------------------------------------------------------






ARTICLE III
ELIGIBLE EMPLOYEE COMPENSATION DEFERRALS


 
3.01           Compensation Deferrals.
 
(a)           Elections.  In order to be eligible to make Compensation Deferrals
for a Plan Year, an Eligible Employee must file an appropriate deferral election
for that Plan Year.  Such election must be made before the start of the Plan
Year in which the Compensation subject to that election is to be
earned.  However, if an individual first becomes eligible to participate in this
Plan after the start of a Plan Year (and is not already eligible to participate
in any other “account balance plan” (as defined in Proposed Treasury Regulation
Section 1.409A-1(c)(2)(i)(A)) of the Company), that individual may elect, within
thirty (30) days after he or she first becomes eligible to participate in the
Plan, to make Compensation Deferrals with respect to Compensation earned for
services performed by such individual in pay periods beginning after the filing
of his or her deferral election.  A new deferral election will be required for
each Plan Year such individual remains an Eligible Employee.
 
In addition, an Eligible Employee shall be permitted to make a one-time only
election to make an additional Compensation Deferral in an amount equal to a
specified percentage of the refund to be paid to him from the Qualified Plan in
2008 to reflect correction of excess deferrals under the average deferral
percentage test as required under the Code.  Such election must be made on or
before December 31, 2007.
 
(b)           No Changes.  A Participant’s Compensation Deferral election for a
particular Plan Year may not be revoked, modified or suspended after the start
of that Plan Year, except to the extent permitted under Code Section 409A and
the Regulations thereunder.
 
(c)           Late Election.  If an Eligible Employee does not make a timely
election for a Plan Year, no Compensation Deferrals will be made under the Plan
on behalf of that Eligible Employee for that Plan Year.
 
(d)           Amount.  An Eligible Employee may elect to defer for each payroll
period in a Plan Year an amount equal to a specified percentage (not to exceed
80%) of the Compensation payable to the Eligible Employee.
 
(e)           Crediting.  The Compensation Deferrals made by the Participant
will be credited to his or her applicable Plan Year Subaccount as soon as
practical after the date that the Compensation to which those Compensation
Deferrals relate would otherwise have been paid.
 
3.02           Performance Bonus Deferrals.
 
(a)           Elections.  An Eligible Employee may make a Performance Bonus
Deferral with respect to any Performance Bonus to be paid in the upcoming Plan
Year by filing an appropriate deferral election no later than the June 30
immediately preceding that Plan Year.  A new Performance Bonus Deferral election
will be required with respect to each Plan Year such
 


6

--------------------------------------------------------------------------------




individual remains an Eligible Employee.  The Committee may prescribe such rules
and requirements regarding Performance Bonus Deferral elections.
 
(b)           No Changes.  A Participant’s Performance Bonus Deferral election
for a particular Plan Year may not be revoked, modified or suspended after the
deadline for making it, except to the extent permitted under Code Section 409A
and the Regulations thereunder.
 
(c)           Late Election.  If an Eligible Employee does not make a timely
election for a Plan Year, no Performance Bonus Deferrals will be made under the
Plan on behalf of that Eligible Employee for that Plan Year.
 
(d)           Amount.  An Eligible Employee may separately elect to make a
Performance Bonus Deferral with respect to any amount of his or her Performance
Bonus for a Plan Year in any amount or percentage that does not exceed 80% of
his or her Performance Bonus.
 
(e)           Crediting.  Performance Bonus Deferrals made by the Participant
will be credited to his or her applicable Plan Year Subaccount as soon as
practical after the date that the Performance Bonus amount to which those
Performance Bonus Deferrals relate would have otherwise been paid.
 
3.03           Coordination with Qualified Plan.  On or before the end of each
Plan Year, the Committee shall direct that an amount be transferred from the
Eligible Employee’s Account to the Qualified Plan equal to the lesser of: (1)
the amount of his Compensation Deferrals and Performance Bonus Deferrals for
that Plan Year, (2) the amount elected by the Eligible Employee to be
contributed to the Qualified Plan for that Plan Year, (3) the maximum amount of
elective deferrals that may be made by the Eligible Employee for that Plan Year
after the application of the actual deferral percentage test under Section
401(k)(3)(A)(ii) of the Code plus any contribution that may be made for that
Plan Year by the Eligible Employee pursuant to Section 414(v) of the Code, or
(4) the maximum amount of elective deferrals that may be made by the Eligible
Employee for that Plan Year pursuant to Section 402(g) of the Code plus any
contribution that may be made for that Plan Year by the Eligible Employee
pursuant to Section 414(v) of the Code.
 
3.04           Matching Contributions.
 
(a)           Eligibility.  An Eligible Employee shall be entitled to a Matching
Contribution under this Plan only to the extent he or she has satisfied the
eligibility requirements for an employer matching contribution under the
Qualified Plan.
 
(b)           Amount.  The amount of the Matching Contribution to which the
Eligible Employee is entitled for each Plan Year will be equal to three percent
(3%) of his or her Compensation and Performance Bonuses that he or she elects to
defer under this Plan (either as a Compensation Deferral or Performance Bonus
Deferral) less the amount of matching contribution to be made under the
Qualified Plan with respect to his or her elective deferrals under the Qualified
Plan for that Plan Year.
 


7

--------------------------------------------------------------------------------




(c)           Crediting.  The Matching Contributions to which the Participant is
entitled will be credited to his or her applicable Plan Year Subaccount at such
time and in such manner as determined by the Committee or its designate and as
applied uniformly to all Participants.
 
 
ARTICLE IV
EARNINGS
 
Amounts credited to a Participant’s Account under the Plan shall be credited
with earnings, at periodic intervals determined by the Committee, at a rate
equal to the actual rate of return for such period on the investment fund or
funds or index or indices or vehicle or vehicles selected by that Participant
from a range of investment vehicles authorized by the Committee.  The rate of
return on such investment vehicles shall be tracked solely for the purpose of
determining the phantom investment gain, earnings and losses to be credited to
the Participant’s Account during the deferral period.  Neither the Company nor
any of its affiliates shall be obligated to make any actual investment.  It is
intended that, unless otherwise determined by the Committee, the applicable
investment funds shall be the same as those offered under the Qualified Plan.
 
 
ARTICLE V
VESTING
 
Each Participant will be 100% vested in that portion of his or her Account
attributable to Compensation Deferrals and Performance Bonus Deferrals made
under Section 3.01 or 3.02.  Matching Contributions made to a Participant’s
Account under Section 3.04 of this Plan shall vest in the same manner as
matching contributions vest under the Qualified Plan, as amended from time to
time; provided, however, that Matching Contributions that would otherwise be
nonvested shall immediately vest upon a Change in Control.
 
 
ARTICLE VI
DISTRIBUTIONS
 
6.01           Distribution of Benefits.  Each Participant must, prior to the
start of each Plan Year, elect the manner in which the Plan Year Subaccount for
that Plan Year will be distributed.  Accordingly, the Participant shall make a
separate distribution election with respect to each Plan Year Subaccount by
following the procedures described below and by satisfying such additional
requirements as the Committee may determine.
 
(a)           Annual Election.  Unless a later date is permitted in the
Regulations, at the same time the Participant files his or her deferral election
for one or more items of Compensation to be earned in the upcoming Plan Year,
the Participant must also elect, in writing, which of the distribution options
described below will govern the payment of the vested balance of the Plan Year
Subaccount to which those deferred items of Compensation are credited.
 


8

--------------------------------------------------------------------------------




(b)           Timing of Payment.  A Participant may elect to have the vested
portion of his or her Plan Year Subaccount distributed no later than the 15th
day of the third month following one of the following distribution events (or
the earlier or later of any such events):
 
 
(i)
Separation from Service;

 
 
 (ii)
a specified date; or

 
 
(iii)
Change in Control of the Company.

 
(c)           Form of Payment.  A Participant may elect to have the vested
portion of his or her Plan Year Subaccount distributed no later than the 15th
day of the third month following his or her elected distribution event in one of
the following distribution forms:
 
 
(i)
a single lump sum payment; or

 
 
 (ii)
equal annual installments over a period not to exceed  10 years.

 
(d)           Subsequent Election.  A Participant may change the timing and form
of payment with respect to his or her Plan Year Subaccount in accordance with
such policies and procedures as may be adopted by the Committee.  :Any change in
the form or timing of distributions hereunder must comply with the following
requirements.  The changes:
 
 
(i)
may not accelerate the time or schedule of any distribution, except as provided
in Section 409A of the Code and the regulations thereunder;

 
 
(ii)
must, for benefits distributable as of a specified date or Separation from
Service, delay the commencement of distributions for a minimum of five (5) years
from the date the first distribution was originally scheduled to be made;

 
 
(iii)
must take effect not less than twelve (12) months after the election is made;
and

 
 
(iv)
in the case of a distribution to be made as of a specified date, must be made at
least twelve (12) months before the first scheduled payment.

 
For purposes of this subsection (d), in accordance with the Regulations, a
series of annual installments shall be treated as a single payment.
 
(e)           Default.    If, upon a Participant’s Separation from Service, the
Committee does not have a proper distribution election on file for that
Participant with respect to one or more of his or her Plan Year Subaccounts, the
vested portion of each of those Plan Year Subaccounts will be distributed to the
Participant in one lump sum as soon as administratively feasible following the
Participant’s Separation from Service.
 


9

--------------------------------------------------------------------------------


 
                 6.02           Death.  If a Participant dies with a vested
balance credited to one or more of his or her Plan Year Subaccounts, whether or
not the Participant was receiving payouts from those subaccounts at the time of
his or her death, then the Participant’s Beneficiary will receive the vested
balance of each of those Plan Year Subaccounts in accordance with the timing and
form of distribution provisions set forth in Section 6.01.
 
6.03           Hardship Withdrawal.  If a Participant (a) incurs a severe
financial hardship as a result of (i) a sudden and unexpected illness or
accident involving the Participant or his or her spouse or any dependent (as
determined pursuant to Section 152(a) of the Code), (ii) a casualty loss
involving the Participant’s property or (iii) other similar extraordinary and
unforeseeable event beyond the Participant’s control and (b) does not have any
other resources available, whether through reimbursement or compensation (by
insurance or otherwise) or liquidation of existing assets (to the extent such
liquidation would not itself result in financial hardship), to satisfy such
financial emergency, then the Participant may apply to the Committee for an
immediate distribution from the vested portion of his or her Account in an
amount necessary to satisfy such financial hardship and the tax liability
attributable to such distribution.  The Committee shall have complete discretion
to accept or reject the request and shall in no event authorize a distribution
in an amount in excess of that reasonably required to meet such financial
hardship and the tax liability attributable to that distribution.
 
Any hardship withdrawal shall be made only to the extent permitted in accordance
with Section 1.409A-3(g)(3) of the Regulations.  As a condition of the
Committee’s acceptance of a request for a hardship withdrawal under this
Section 6.03, the Participant’s election to make Performance Bonus Deferrals
and/or Compensation Deferrals shall be terminated for the remainder of that Plan
Year.  Thereafter, such Participant shall be suspended from making Performance
Bonus Deferrals under Section 3.02 or Compensation Deferrals under Section 3.01
until the second Plan Year following the Plan Year in which the hardship
withdrawal was made.
 
6.04           Valuation.  The amount to be distributed from any Plan Year
Subaccount pursuant to this Article VI shall be determined on the basis of the
vested balance credited to that subaccount as of the most recent practicable
date (as determined by the Committee or its designate) preceding the date of the
actual distribution.
 
6.05           Withholding.  Either the Company or an Affiliate will deduct from
Plan payouts, or from other compensation payable to a Participant or
Beneficiary, amounts required by law to be withheld for taxes with respect to
benefits under this Plan.  The Company and each affiliate reserves the right to
reduce any deferral or contribution that would otherwise be made under this Plan
on behalf of a Participant to satisfy the Participant’s tax withholding
liabilities.
 
6.06           Deferred Commencement.  Notwithstanding any provision of this
Plan to the contrary, if a Participant is considered a Specified Employee at
Separation from Service, benefit distributions that are made upon Separation
from Service may not commence earlier than six (6) months after the date of such
Separation from Service.  In the event this Section 6.06 is applicable to a
Participant, any distribution which would otherwise be paid to the Participant
within the first six months following the Separation from Service shall be
accumulated and paid to the Participant in a lump sum on the first day of the
seventh month following the Separation from Service.  All subsequent
distributions shall be paid in the manner specified
 


10

--------------------------------------------------------------------------------


 
6.07           Payment of Small Accounts.  Notwithstanding anything in this Plan
to the contrary and only to the extent permitted under Section 409A of the Code,
if a Participant becomes entitled to a distribution of his Account balance by
reason of his or her Separation from Service and the value of the Participant’s
Account balance is equal to or less than the dollar limit set forth in Section
402(g) of the Code, then the Committee may, in its sole discretion, pay to the
Participant his or her entire Account balance in a single lump sum cash
payment.  Any such payment will be made as soon as administratively feasible
following Separation from Service and before the 15th day of the third month
following the Participant’s Separation from Service.
 
6.08           Distributions Upon Income Inclusion Under Section 409A of The
Code.  Upon the inclusion of any amount into a Participant’s income as a result
of the failure of this non-qualified deferred compensation plan to comply with
the requirements of Section 409A of the Code, to the extent such tax liability
can be covered by the amount of the Participant’s Account, a distribution shall
be made as soon as is administratively practicable following the discovery of
the plan failure.
 
 
ARTICLE VII
MISCELLANEOUS
 
7.01           Limitation of Rights.  Participation in this Plan does not give
any individual the right to be retained in the service of the Company or any
Affiliate or other related entity.
 
7.02           Additional Restrictions.  If the Committee determines that
additional restrictions or limitations must be placed on the investment vehicles
utilized for measuring the return on the amounts credited to Participant
Accounts, the right of Participants to make investment elections with respect to
their Accounts, their ability to make or change distribution elections, their
ability to defer distributions or to change the commencement date for the
distribution of their benefits or the method of such distribution or their
rights or status as creditors under the Plan in order to avoid current income
taxation of amounts deferred under the Plan, the Committee may, in its sole
discretion, amend the Plan to impose such restrictions or limitations, cease
deferrals under the Plan and/or defer distribution dates under the Plan.
 
7.03           Claims Procedure.  No application is required for the
commencement of benefits under the Plan.  However, if a Participant or
Beneficiary (“Claimant”) believes that he or she is entitled to a greater
benefit under the Plan, the Claimant may submit a signed, written application to
the Committee (or the Committee’s authorized delegate hereunder) within ninety
(90) days after having been denied such a greater benefit.  The Claimant will
generally be notified of the approval or denial of this application within
ninety (90) days after having been denied such a greater benefit.  The Claimant
will generally be notified of the approval or denial of this application within
ninety (90) days after the date that the Committee (or the Committee’s
authorized delegate hereunder) receives the application.  If the claim is
denied, the notification will state specific reasons for the denial and the
Claimant will have sixty (60) days to file a signed, written request for a
review of the denial with the Committee.  This request will include the reasons
for requesting a review, facts supporting the request and any other relevant
comments.  The Committee (or the Committee’s authorized delegate hereunder) will
generally
 


11

--------------------------------------------------------------------------------




make a final, written determination of the Claimant’s eligibility for benefits
within sixty (60) days after receipt of the request for review.
 
7.04           Indemnification.  The Company will indemnify and hold harmless
the Directors, the members of the Committee and any delegate of the Committee,
and employees of the Company and its Affiliates who may be deemed fiduciaries of
the Plan, from and against any and all liabilities, claims, costs and expenses,
including attorneys’ fees, arising out of an alleged breach in the performance
of their fiduciary duties under the Plan, other than such liabilities, claims,
costs and expenses as may result from the gross negligence or willful misconduct
of such persons.  The Company shall have the right, but not the obligation, to
conduct the defense of such persons in any proceeding to which this Section 7.04
applies.
 
7.05           Assignment.  To the fullest extent permitted by law, benefits
under the Plan and rights thereto are not subject in any manner to anticipation,
alienation, sale, transfer, assignment, pledge, encumbrance, attachment, or
garnishment by creditors of a Participant or a Beneficiary.
 
7.06           Inability to Locate Recipient.  If a benefit under the Plan
remains unpaid for two (2) years from the date it becomes payable, solely by
reason of the inability of the Committee to locate the Participant or
Beneficiary entitled to the payment, the benefit shall be treated as
forfeited.  Any amount forfeited in this manner shall be restored without
interest upon presentation of an authenticated written claim by the person
entitled to the benefit.
 
7.07           Amendment and Termination.  The Committee may, at any time, amend
or terminate the Plan.  Any amendment must be made in writing; no oral amendment
will be effective.  Except to the limited extent authorized pursuant to
Section 7.02, no amendment may, without the consent of an affected Participant
(or, if the Participant is deceased, the Participant’s Beneficiary), adversely
affect the Participant’s or the Beneficiary’s rights and obligations under the
Plan with respect to amounts already credited to a Participant’s Account, and,
except as otherwise provided below, all amounts deferred under the Plan prior to
the date of any such amendment or termination of the Plan shall continue to
become due and payable in accordance with the distribution provisions of Article
VI as in effect immediately prior to  such amendment or termination.
 
Notwithstanding anything to the contrary in this Section 7.07, each
Participant’s benefit shall be distributed immediately in a lump sum if this
Plan terminates in the following circumstances:
 
(a)           Within thirty (30) days before or twelve (12) months after a
Change in Control of the Company; provided, however, that termination of this
Plan was effected through an irrevocable action taken by the Company; provided,
further, that all distributions are made no later than twelve (12) months
following such termination of the Plan and that all the Company's arrangements
which are substantially similar to the Plan are terminated so all Participants
and any participants in the similar arrangements are required to receive all
amounts of compensation deferred under the terminated arrangements within twelve
(12) months of the termination of the arrangements;
 


12

--------------------------------------------------------------------------------




(b)           Upon the Company’s dissolution or with the approval of a
bankruptcy court provided that the amounts deferred under the Plan are included
in each Participant's gross income in the latest of (i) the calendar year in
which the Plan terminates; (ii) the calendar year in which the amount is no
longer subject to a substantial risk of forfeiture; or (iii) the first calendar
year in which the distribution is administratively practical; or
 
(c)           Upon the Company’s termination of this and all other account
balance plans (as referenced in Section 409A of the Code or the regulations
thereunder); provided, however that all distributions are made no earlier than
twelve (12) months and no later than twenty-four (24) months following such
termination; provided, further, that the termination of this Plan does not occur
proximate to the downturn in the financial health of the Company; and provided,
further, that the Company does not adopt any new account balance plans for a
minimum of three (3) years following the date of such termination.
 
7.08           Applicable Law.  To the extent not governed by Federal law, the
laws of the State of Indiana shall govern the Plan.  If any provision of the
Plan is held to be invalid or unenforceable, the remaining provisions of the
Plan will continue to be fully effective.
 
7.09           No Funding.  The obligation to pay the vested balance of each
Participant’s Account shall at all times be an unfunded and unsecured obligation
of the Company, and. Participants and Beneficiaries shall have the status of
general unsecured creditors of the Company.  Except to the extent provided below
in Section 7.10, Plan benefits will be paid from the general assets of the
Company, and nothing in the Plan will be construed to give any Participant or
any other person rights to any specific assets of the Company or its Affiliates.
In all events, it is the intention of the Company and its Affiliates and all
Participants that the Plan be treated as unfunded for tax purposes and for
purposes of Title I of ERISA.
 
7.10           Trust.  The benefits under the Plan will be paid from the assets
of a grantor trust (the “Trust”) established by the Company to assist it in
meeting its obligations hereunder and, to the extent that such assets are not
sufficient, by the Company out of its general assets. The Trust shall conform to
the terms of the Internal Revenue Service Model Trust in Internal Revenue
Service Procedure 92-64 (or any successor procedure).
 
IN WITNESS WHEREOF, The Finish Line, Inc. has caused this Plan to be executed by
its duly authorized representative as of the date indicated above.
 


 

 
THE FINISH LINE, INC.
 
 
By:
/s/ Alan H. Cohen
 
Name:
Alan H. Cohen
 
Title:
Chairman of the Board and Chief Executive Officer



 
 
 
 
 
 
 
13